Citation Nr: 1013204	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-37 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 decision rendered by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Upon authorized VA evaluation in March 2008, the Veteran 
had Level III hearing impairment in the right ear and Level 
II hearing in the left ear, which corresponds to a non-
compensable rating.

2.  Upon authorized VA evaluation in May 2009, the Veteran 
had Level III hearing impairment in both ears, which 
corresponds to a non-compensable rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), requires 
VA to assist a claimant at the time that he or she files a 
claim for benefits.  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

By a letter dated in April 2009, the Veteran was notified of 
the evidence that was necessary to substantiate his claim 
for an increased rating for his service-connected hearing 
loss disability.  He was told what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  With respect to the Dingess requirements, 
in the present appeal, the requisite notice was provided to 
the Veteran in this letter.

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The Veteran's available relevant service treatment 
records, and VA and private medical treatment records have 
been obtained.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  The Veteran 
was also provided with VA medical examinations.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.

Increased Rating

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Hearing loss ratings range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with average hearing thresholds determined by 
puretone audiometric testing at frequencies of 1000, 2000, 
3000 and 4000 cycles per second.  "Puretone threshold 
average" is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz divided by four.  This average is 
used in all cases (including those in §4.86) to determine 
the Roman numeral designation for hearing impairment from 
Table VI or VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  38 
C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  
See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the Roman numeral designation 
will be determined for hearing impairment, separately, from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  38 C.F.R. § 4.86.  A Roman numeral 
designation will also be determined from either Table VI or 
Table VIa, whichever results in the higher numeral, when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  That numeral will then 
be elevated to the next higher Roman numeral.

Analysis

The RO notified the Veteran that service connection for 
hearing loss was granted and assigned a noncompensable 
rating on March 27, 2008.  His claim for an increased rating 
was received by VA on March 26, 2009.  As the Veteran did 
not express disagreement with the March 2008 rating decision 
and as new and material evidence was not received within one 
year, the earlier decision of March 2008 is final.  See 
38 C.F.R. §§ 3.156(b), 3.160, 20.201 (2009).  While it is 
noted that the Veteran had a VA outpatient audiometric 
examination in May 2008, the practitioner specifically 
stated that the "[r]esults are not valid for rating 
purposes," and therefore the results cannot be used for 
rating the Veteran's hearing loss. 

The Veteran submitted to a VA compensation and pension (C&P) 
audiology examination in March 2008.  During the 
examination, he reported difficulty in understanding speech, 
such as when on the telephone and especially when speaking 
or listening in a noisy background.  He denied occupational 
impairment related to his hearing difficulties.  Audiology 
testing yielded the following pure tone thresholds, reported 
in decibels, at the frequencies of 1000, 2000, 3000 and 4000 
Hertz:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
65
90
LEFT
45
55
80
85

Word recognition scores, using the Maryland CNC, were 86 
percent in the right ear and 96 percent in the left ear.  
Puretone average was 63.75 for the right ear and 66.25 for 
the left ear.  The examiner noted that there was a moderate 
to profound sensorineural hearing loss in the right ear and 
a mild to severe sensorineural hearing loss in the left ear. 

Applying the above results to Table VI, a puretone threshold 
average of 63.75 and speech discrimination of 86 percent, in 
the right ear, result in level III hearing for that ear.  A 
puretone threshold average of 66.25 and a speech 
discrimination of 96 percent, in the left ear, resulted in 
level II hearing for that ear.  Applying these results to 
the Table VII, level III hearing loss in the right ear and 
Level II hearing in the left ear results in a 0 percent 
evaluation.  38 C.F.R. § 4.85, Tables VI and VII.  An 
exceptional pattern of hearing impairment under 38 C.F.R. § 
4.86 is not shown.

The Veteran submitted reports from private audiometric 
evaluations conducted in November 2007 and April 2009; 
however, these tests were not interpreted and therefore 
cannot be used in rating the Veteran's hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric 
data).  In addition, the results cannot be used as the 
Maryland CNC controlled speech discrimination test was not 
utilized.  38 C.F.R. § 4.85(a).

The Veteran submitted to a VA compensation and pension (C&P) 
audiology examination in May 2009.  The Veteran was not 
currently employed.  Audiology testing yielded the following 
pure tone thresholds, reported in decibels, at the 
frequencies of 1000, 2000, 3000 and 4000 Hertz:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
65
85
LEFT
40
60
75
90

Word recognition scores, using the Maryland CNC, were 88 
percent in the right ear and 86 percent in the left ear.  
Puretone average was 61.25 for the right ear and 66.25 for 
the left ear.  

Applying the above results to Table VI, a puretone threshold 
average of 61.25 and speech discrimination of 88 percent, in 
the right ear, result in level III hearing for that ear.  A 
puretone threshold average of 66.25 and a speech 
discrimination of 86 percent, in the left ear, resulted in 
level III hearing for that ear.  Applying these results to 
the Table VII, level III hearing loss in both ears results 
in a 0 percent evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII.  An exceptional pattern of hearing impairment under 38 
C.F.R. § 4.86 is not shown.

Both the Veteran and his wife have submitted statements 
attesting to the difficulties that the Veteran has with his 
hearing acuity.  It is noted that his greatest difficulty is 
when attempting to watch television, or when conducting 
conversations in the presence of background noise.  The 
Board does not discount the difficulties that the Veteran 
has with his auditory acuity.  However, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  Based on the cumulative audiological 
evaluations, there is no evidence that the Veteran's 
bilateral hearing loss approximates the criteria for a 
compensable evaluation.  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Referral for consideration of an 
extra-schedular rating was considered in this case under 38 
C.F.R. § 3.321(b)(1); however, the record contains no 
evidence that the Veteran's bilateral hearing loss has 
resulted in marked interference with his earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  The Veteran's disability is 
manifested by difficulty hearing, especially with competing 
background noise.  This symptom is contemplated by the 
rating schedule which is based on the ability to understand 
spoken words and hearing acuity at various decibel levels.  
The rating schedule, thus, contemplates the Veteran's 
disability and referral for consideration of an 
extraschedular rating is not warranted.  Referral by the RO 
to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  

Finally, it is noted that a total disability rating based on 
individual unemployability (TDIU) is a part of a claim for 
increased rating.   Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

In this case, the Veteran has been retired full time during 
the entire course of the appeal and has not reported any 
occupational impairment due to his service-connected hearing 
loss disability.  Inasmuch as there is no evidence of 
unemployability due to the hearing loss disability, TDIU is 
not raised by the record. 


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


